Citation Nr: 0430680	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as thirty (30) percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the N. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability 
evaluation for bronchial asthma from noncompensable (zero) to 
30 percent, effective on May 10, 2000.  Appeal to the Board 
was perfected.  

The veteran waived his right to personally testify before a 
Veterans Law Judge of the Board.  See appeal to the Board (VA 
Form 9).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to an 
evaluation higher than 30 percent for service-connected 
bronchial asthma.  Further development would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as 
amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
bases for remand are set forth below.   

The most recent VA compensation and pension (C&P) medical 
examination for bronchial asthma was performed in April 2002, 
within several months after the filing an application seeking 
a compensable evaluation for asthma (service connection has 
been in effect since 1991).  Based largely upon the findings 
resulting from this medical examination, the RO determined 
that an evaluation of 30 percent, but no higher, is warranted 
for bronchial asthma, effective on May 10, 2000.  See April 
2002 rating decision.  

In this appeal, the veteran maintains that a 30 percent 
rating is not commensurate to the extent of disability caused 
by bronchial asthma.  Thus, while the veteran did not 
specifically state during the appeal period that symptoms of 
asthma have worsened since April 2002, the Board finds it 
reasonable to construe his challenge of the favorable April 
2002 rating decision as a desire for another, more 
contemporaneous medical examination, if a higher evaluation 
(specifically, the maximum schedular percentage permissible - 
see veteran's notice of disagreement) is not now assigned by 
the Board based on the current record.  As it is VA policy, 
generally, to afford a veteran every reasonable opportunity 
to substantiate a claim, the Board finds that, here, another 
medical examination is warranted to give the veteran such an 
opportunity.     

Further, it is noted that the veteran's representative has 
questioned the accuracy of the findings in the April 2002 C&P 
medical examination in terms of documenting the true extent 
of the veteran's asthmatic disability on the grounds that the 
examiner apparently did not review the claims folder and 
consider the veteran's full medical history before issuing 
the examination report.  See representative's written 
argument submitted in October 2004.  A more contemporaneous 
C&P medical examination, to be conducted following a review 
of the claims folder, would address the representative's 
concern.         

In consideration of the foregoing, the Board finds that 
further evidentiary development in the form of a more 
contemporaneous C&P medical examination is warranted to 
determine whether the veteran's bronchial asthma has worsened 
since April 2002.  Therefore, the claim is remanded, via the 
AMC in Washington, D.C., for the following actions:

1.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to bronchial asthma.  If so, 
obtain and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA C&P 
medical examination by a qualified 
medical professional to determine the 
current extent of bronchial asthma 
following a review of the veteran's 
claims folder, which should include a 
complete copy of this remand order.  

In connection with the examination, 
appropriate diagnostic testing, including 
pulmonary functioning, should be 
performed.  The examination also should 
include a discussion of any history of 
asthmatic attacks and/or respiratory 
failure; use (and if so, frequency and 
amount of use) of oral or inhalational 
bronchodilator therapy, anti-inflammatory 
medications, corticosteroids, and/or 
immuno-suppressive medications; and 
frequency of visits to a doctor due to 
asthmatic symptoms or attacks, if any.  
The examiner should also address how and 
to what extent bronchial asthma adversely 
affects daily functioning.  

Associate with the claims folder the 
examiner's report and/or written opinion, 
as well as pertinent diagnostic testing 
report(s).                

3.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record, including all 
evidence and information of record after 
the issuance of the Statement of the 
Case, and readjudicate the claim.  It is 
noted that all notice and assistance 
requirements of VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
continue to be binding on remand and on 
further adjudication of this claim.  
     
4.  If the decision is adverse to the 
veteran, issue a Supplemental Statement 
of the Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is not required to respond to this remand order, 
but has the right to submit additional evidence and argument 
on the remanded matter(s).  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




